Title: From George Washington to Major General Horatio Gates, 14 May 1779
From: Washington, George
To: Gates, Horatio



Sir
Head Quarters Middle Brook May [14] 1779

I have duly received your favor of the 25 of April. I am extremely sorry to find that your prospects of reinforcements from the neighbouring states were so unpromising—indeed it is to be lamented that our general force is very unequal to the extensive demands upon it, and that there seem to be no adequate exertions making by the different States to remedy the deficiency. You Sir, who are well acquainted with what the situation of the army has always been and can no doubt form a just judgment of what it now is, will not think it extraordinary when I tell you, that at the time the order was given for holding Glover’s Brigade in readiness, there was an absolute necessity for drawing it away. The plans in contemplation formed in persuance of the directions of Congress and very important to the general interests required so considerable a detachment of force, that had the Enemy’s numbers in this quarter remained as they were, it could not have been afforded at the expence of this army without endangering the most unhappy consequences. You are too sensible of the importance of not exposing the main army and the Posts on the North river to any misfortune in our present circumstances, and how much better it will be to risk partial inconveniences elsewhere, to make any thing necessary on that subject. We have however lately received intelligence from New York of the sailing of troops from that Post—which enables me to suspend the order for marching Glovers Brigade—I hope every exertion will be made in the mean time by the neighbouring States to put it in your power to spa⟨re⟩ a part of your continental force without risk—as it is very doubtful in the progress of our operations how long it will be practicable to continue the whole with you. The inclosed copy of a resolve of the 7th will inform you that Congress have earnestly recommended it to the States of New Hampshire Massachusetts & Connecticut to furnish & keep up their quotas of the conventional Troops of July 77 for the defence of Rhode Island. I hope the recommendation may be attended with success.
The unfortunate extremity to which affairs to the Southward have been lately tending have obliged me to send all the Virginia new Levies and reinlisted men of the regiments here who were on furlough to that quarter. This is no small deduction from our force here & will proportionably embarrass our measures. I am Sir Your most Obet Servt
Go: Washington
P.S. With this you will receive the Commissions for the 1st & 2d Rhode Island regiments.
